Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-23 are presented for examination.

Specification
2.	The disclosure is objected to because of the following informalities: 
Listing of serial numbers in the spec, it is informed that applicants are responsible for updating the spec if applications have matured into patents.  For example, 15/607,289 listed in paragraph 0001 is now patented and the spec should be updated to reflect current status of that application.  
Appropriate correction is required.

Claim Objections
3.	Claims 9 and 20 are objected to because of the following informalities:  
As per Claim 9 and 20, it recites the limitation “a number of polygons included in any of the simulated meshes included” which is unclear what the limitation refers. How is the limitation “polygons included in any of the simulated meshes” different from “simulated polygons included in the first simulated mesh”? 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "similar" in claim 1, 12 and 23 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US 10853539 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims in the instant invention are anticipated by Claims of U.S. Patent No. US 10853539 B2 thus constitutes an obvious variation.  Further it would be obvious to claim a method off program and/or apparatus.  
The instant Invention
U.S. Patent No. US 10853539 B2
1. A computer-implemented method for operating an assembly cell of robots to assemble a mesh, the method comprising: selecting a first simulated polygon that is included in a first simulated mesh; causing a first robot to obtain a first physical polygon that corresponds to the first simulated polygon; causing the first robot to position the first physical polygon on a first physical mesh, wherein at least a portion of the first physical mesh is similar to the first simulated mesh; and causing a second robot to attach the first physical polygon to the first physical mesh.
11. The computer-implemented method of claim 1, further comprising updating the first simulated mesh to geometrically correspond to at least a portion of the first physical mesh subsequent to the first physical polygon being attached to the first physical mesh.2. The computer-implemented method of claim 1, further comprising: obtaining optical data related to the first physical polygon; and determining, based on the optical data, that a first portion of the first physical mesh is geometrically different than a first portion of the first simulated mesh.3. The computer-implemented method of claim 2, wherein determining that the first physical mesh is geometrically different than the first portion of the first simulated mesh comprises determining that a position associated with a vertex of the first simulated polygon is different than a position associated with a corresponding vertex of the first physical polygon.4. The computer-implemented method of claim 1, further comprising updating a position associated with a vertex of the first simulated polygon within the first simulated mesh based on a position associated with a corresponding vertex of the first physical polygon within the first physical mesh.5. The computer-implemented method of claim 4, further comprising updating a position associated with a second simulated polygon within the first simulated mesh to cause the first simulated mesh to be watertight.6. The computer-implemented method of claim 1, further comprising: generating a plurality of simulated meshes based on a position of a vertex of the first physical polygon; evaluating a cost function with respect to each simulated mesh included in the plurality of simulated meshes to generate a cost value for each simulated mesh; identifying a second simulated mesh included in the plurality of simulated meshes having a lower cost value than every other simulated mesh included in the plurality of simulated meshes; and replacing the first simulated mesh with the second simulated mesh.

7. The computer-implemented method of claim 6, further comprising: selecting a second simulated polygon that is included in the second simulated mesh; causing the first robot to obtain a second physical polygon that corresponds to the second simulated polygon; causing the first robot to position the second physical polygon on the first physical mesh; and causing the second robot to attach the second physical polygon to the first physical mesh.8. The computer-implemented method of claim 6, wherein the cost function includes a first term that penalizes any change in curvature identified in any of the simulated meshes included in the plurality of simulated meshes.9. The computer-implemented method of claim 6, wherein the cost function includes a first term that penalizes a number of polygons included in any of the simulated meshes included in the plurality of simulated meshes that are different than a number of simulated polygons included in the first simulated mesh.10. The computer-implemented method of claim 1, wherein causing the first robot to obtain the first physical polygon comprises causing the first robot to fabricate the first physical polygon based on the first simulated polygon.12. One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: selecting a first simulated polygon that is included in a first simulated mesh; causing a first robot to obtain a first physical polygon that corresponds to the first simulated polygon; causing the first robot to position the first physical polygon on a first physical mesh, wherein at least a portion of the first physical mesh is similar to the first simulated mesh; and causing a second robot to attach the first physical polygon to the first physical mesh.
22. The one or more non-transitory computer-readable media of claim 12, further comprising updating the first simulated mesh to geometrically correspond to at least a portion of the first physical mesh subsequent to the first physical polygon being attached to the first physical mesh13. The one or more non-transitory computer-readable media of claim 12, further comprising: obtaining optical data related to the first physical polygon; and determining, based on the optical data, that a first portion of the first physical mesh is geometrically different than a first portion of the first simulated mesh.14. The one or more non-transitory computer-readable media of claim 13, wherein determining that the first physical mesh is geometrically different than the first portion of the first simulated mesh comprises determining that a position associated with a vertex of the first simulated polygon is different than a position associated with a corresponding vertex of the first physical polygon.15. The one or more non-transitory computer-readable media of claim 12, further comprising updating a position associated with a vertex of the first simulated polygon within the first simulated mesh based on a position associated with a corresponding vertex of the first physical polygon within the first physical mesh.16. The one or more non-transitory computer-readable media of claim 15, further comprising updating a position associated with a second simulated polygon within the first simulated mesh to cause the first simulated mesh to be watertight.
17. The one or more non-transitory computer-readable media of claim 12, further comprising: generating a plurality of simulated meshes based on a position of a vertex of the first physical polygon; evaluating a cost function with respect to each simulated mesh included in the plurality of simulated meshes to generate a cost value for each simulated mesh; identifying a second simulated mesh included in the plurality of simulated meshes having a lower cost value than every other simulated mesh included in the plurality of simulated meshes; and replacing the first simulated mesh with the second simulated mesh.18. The one or more non-transitory computer-readable media of claim 17, further comprising: selecting a second simulated polygon that is included in the second simulated mesh; causing the first robot to obtain a second physical polygon that corresponds to the second simulated polygon; causing the first robot to position the second physical polygon on the first physical mesh; and causing the second robot to attach the second physical polygon to the first physical mesh.19. The one or more non-transitory computer-readable media of claim 17, wherein the cost function includes a first term that penalizes any change in curvature identified in any of the simulated meshes included in the plurality of simulated meshes.20. The one or more non-transitory computer-readable media of claim 17, wherein the cost function includes a first term that penalizes a number of polygons included in any of the simulated meshes included in the plurality of simulated meshes that are different than a number of simulated polygons included in the first simulated mesh.
23. A system, comprising: one or more memories storing instructions; and one or more processors that are coupled to the one or more memories and, when executing the instructions, are configured to perform the steps of: selecting a first simulated polygon that is included in a first simulated mesh, causing a first robot to obtain a first physical polygon that corresponds to the first simulated polygon, causing the first robot to position the first physical polygon on a first physical mesh, wherein at least a portion of the first physical mesh is similar to the first simulated mesh, and causing a second robot to attach the first physical polygon to the first physical mesh.


12. One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: selecting a first simulated polygon that is included in a first simulated mesh; causing a first robot to obtain a first physical polygon that corresponds to the first simulated polygon; causing the first robot to position the first physical polygon on a first physical mesh, wherein at least a portion of the first physical mesh is similar to the first simulated mesh; and causing a second robot to attach the first physical polygon to the first physical mesh.
22. The one or more non-transitory computer-readable media of claim 12, further comprising updating the first simulated mesh to geometrically correspond to at least a portion of the first physical mesh subsequent to the first physical polygon being attached to the first physical mesh




12. One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: selecting a first simulated polygon that is included in a first simulated mesh; causing a first robot to obtain a first physical polygon that corresponds to the first simulated polygon; causing the first robot to position the first physical polygon on a first physical mesh, wherein at least a portion of the first physical mesh is similar to the first simulated mesh; and causing a second robot to attach the first physical polygon to the first physical mesh.
22. The one or more non-transitory computer-readable media of claim 12, further comprising updating the first simulated mesh to geometrically correspond to at least a portion of the first physical mesh subsequent to the first physical polygon being attached to the first physical mesh13. The one or more non-transitory computer-readable media of claim 12, further comprising: obtaining optical data related to the first physical polygon; and determining, based on the optical data, that a first portion of the first physical mesh is geometrically different than a first portion of the first simulated mesh.14. The one or more non-transitory computer-readable media of claim 13, wherein determining that the first physical mesh is geometrically different than the first portion of the first simulated mesh comprises determining that a position associated with a vertex of the first simulated polygon is different than a position associated with a corresponding vertex of the first physical polygon.15. The one or more non-transitory computer-readable media of claim 12, further comprising updating a position associated with a vertex of the first simulated polygon within the first simulated mesh based on a position associated with a corresponding vertex of the first physical polygon within the first physical mesh.16. The one or more non-transitory computer-readable media of claim 15, further comprising updating a position associated with a second simulated polygon within the first simulated mesh to cause the first simulated mesh to be watertight.
17. The one or more non-transitory computer-readable media of claim 12, further comprising: generating a plurality of simulated meshes based on a position of a vertex of the first physical polygon; evaluating a cost function with respect to each simulated mesh included in the plurality of simulated meshes to generate a cost value for each simulated mesh; identifying a second simulated mesh included in the plurality of simulated meshes having a lower cost value than every other simulated mesh included in the plurality of simulated meshes; and replacing the first simulated mesh with the second simulated mesh.18. The one or more non-transitory computer-readable media of claim 17, further comprising: selecting a second simulated polygon that is included in the second simulated mesh; causing the first robot to obtain a second physical polygon that corresponds to the second simulated polygon; causing the first robot to position the second physical polygon on the first physical mesh; and causing the second robot to attach the second physical polygon to the first physical mesh.19. The one or more non-transitory computer-readable media of claim 17, wherein the cost function includes a first term that penalizes any change in curvature identified in any of the simulated meshes included in the plurality of simulated meshes.
20. The one or more non-transitory computer-readable media of claim 17, wherein the cost function includes a first term that penalizes a number of polygons included in any of the simulated meshes included in the plurality of simulated meshes that are different than a number of simulated polygons included in the first simulated mesh.21. The one or more non-transitory computer-readable media of claim 12, wherein causing the first robot to obtain the first physical polygon comprises causing the first robot to fabricate the first physical polygon based on the first simulated polygon.
1. A computer-implemented method for operating an assembly cell of robots to assemble a mesh, the method comprising: selecting a first simulated polygon that is included in a first simulated mesh; causing a first robot to obtain a first physical polygon based on the first simulated polygon being selected; causing the first robot to position the first physical polygon on a first physical mesh; and causing a second robot to attach the first physical polygon to the first physical mesh, wherein the first simulated mesh is updated to geometrically correspond to at least a portion of the first physical mesh subsequent to the first physical polygon being attached to the first physical mesh.

2. The computer-implemented method of claim 1, further comprising: obtaining optical data related to the first physical polygon; and determining, based on the optical data, that a first portion of the first physical mesh is geometrically different than a first portion of the first simulated mesh.
3. The computer-implemented method of claim 2, wherein determining that the first physical mesh is geometrically different than the first portion of the first simulated mesh comprises determining that a position associated with a vertex of the first simulated polygon is different than a position associated with a corresponding vertex of the first physical polygon.
4. The computer-implemented method of claim 1, further comprising updating a first position of the first simulated polygon relative to the first simulated mesh to correspond to a second position of the first physical polygon relative to the first physical mesh.
5. The computer-implemented method of claim 4, further comprising, in response to updating a first position of the first simulated polygon, updating a third position of second simulated polygon relative to the first simulated mesh to cause the first simulated mesh to be watertight.
6. The computer-implemented method of claim 1, further comprising: generating a plurality of simulated meshes based on a position of a vertex of the first physical polygon; evaluating a cost function with respect to each simulated mesh included in the plurality of simulated meshes to generate a cost value for each simulated mesh; identifying a second simulated mesh included in the plurality of simulated meshes having a lower cost value than every other simulated mesh included in the plurality of simulated meshes; and replacing the first simulated mesh with the second simulated mesh.
7. The computer-implemented method of claim 6, further comprising: selecting a second simulated polygon that is included in the second simulated mesh; causing the first robot to obtain a second physical polygon based on the second simulated polygon being selected; causing the first robot to position the second physical polygon on the first physical mesh; and causing the second robot to attach the second physical polygon to the first physical mesh.
8. The computer-implemented method of claim 6, wherein the cost function includes a first term that penalizes any change in curvature identified in any of the simulated meshes included in the plurality of simulated meshes.
9. The computer-implemented method of claim 6, wherein the cost function includes a first term that penalizes a number of polygons included in any of the simulated meshes included in the plurality of simulated meshes that are different than a number of simulated polygons included in the first simulated mesh.
10. The computer-implemented method of claim 1, wherein causing the first robot to obtain the first physical polygon comprises causing the first robot to fabricate the first physical polygon based on the first simulated polygon.
11. One or more non-transitory computer-readable media storing program instructions that, when executed by one or more processors, cause the one or more processors to operate an assembly cell of robots to assemble a mesh, by performing the steps of: selecting a first simulated polygon that is included in a first simulated mesh; causing a first robot to obtain a first physical polygon based on the first simulated polygon being selected; causing the first robot to position the first physical polygon on a first physical mesh; and causing a second robot to attach the first physical polygon to the first physical mesh, wherein the first simulated mesh is updated to geometrically correspond to at least a portion of the first physical mesh subsequent to the first physical polygon being attached to the first physical mesh.
12. The one or more non-transitory computer-readable media of claim 11, further comprising the steps of: obtaining optical data related to the first physical polygon; and determining, based on the optical data, that a first portion of the first physical mesh is geometrically different than a first portion of the first simulated mesh.
13. The one or more non-transitory computer-readable media of claim 12, wherein the step of determining that the first physical mesh is geometrically different than the first portion of the first simulated mesh comprises determining that a position associated with a vertex of the first simulated polygon is different than a position associated with a corresponding vertex of the first physical polygon.
14. The one or more non-transitory computer-readable media of claim 11, further comprising the step of updating a first position of the first simulated polygon relative to the first simulated mesh to correspond to a second position of the first physical polygon relative to the first physical mesh.
15. The one or more non-transitory computer-readable media of claim 14, further comprising the step of, in response to updating a first position of the first simulated polygon, updating a third position of second simulated polygon relative to the first simulated mesh to cause the first simulated mesh to be watertight.
16. The one or more non-transitory computer-readable media of claim 11, further comprising the steps of: generating a plurality of simulated meshes based on a position of a vertex of the first physical polygon; evaluating a cost function with respect to each simulated mesh included in the plurality of simulated meshes to generate a cost value for each simulated mesh; identifying a second simulated mesh included in the plurality of simulated meshes having a lower cost value than every other simulated mesh included in the plurality of simulated meshes; and replacing the first simulated mesh with the second simulated mesh.
17. The one or more non-transitory computer-readable media of claim 16, further comprising the steps of: selecting a second simulated polygon that is included in a second simulated mesh; causing the first robot to obtain a second physical polygon based on the second simulated polygon being selected; causing the first robot to position the second physical polygon on the first physical mesh; and causing the second robot to attach the second physical polygon to the first physical mesh.
18. The one or more non-transitory computer-readable media of claim 16, wherein the cost function includes: a first term that penalizes any change in curvature identified in any of the simulated meshes included in the plurality of simulated meshes; and a second term that penalizes a number of polygons included in any of the simulated meshes included in the plurality of simulated meshes that are different than a number of simulated polygons included in the first simulated mesh.
19. A system for operating an assembly cell of robots to assemble a mesh, including: a memory that stores one or more instructions; and a processor that executes the one or more instructions to assembles the mesh by: selecting a first simulated polygon that is included in a first simulated mesh, causing a first robot to obtain a first physical polygon based on the first simulated polygon being selected, causing the first robot to position the first physical polygon on a first physical mesh, and causing a second robot to attach the first physical polygon to the first physical mesh, wherein the first simulated mesh is updated to geometrically
19. A system for operating an assembly cell of robots to assemble a mesh, including: a memory that stores one or more instructions; and a processor that executes the one or more instructions to assembles the mesh by: selecting a first simulated polygon that is included in a first simulated mesh, causing a first robot to obtain a first physical polygon based on the first simulated polygon being selected, causing the first robot to position the first physical polygon on a first physical mesh, and causing a second robot to attach the first physical polygon to the first physical mesh, wherein the first simulated mesh is updated to geometrically correspond to at least a portion of the first physical mesh subsequent to the first physical polygon being attached to the first physical mesh.
20. The system of claim 19, wherein the processor executes the one or more instructions to: select the first simulated polygon; cause the first robot to obtain the first physical polygon; cause the first robot to position the first physical polygon; and cause the second robot to attach the first physical polygon to the first physical mesh.
1. A computer-implemented method for operating an assembly cell of robots to assemble a mesh, the method comprising: selecting a first simulated polygon that is included in a first simulated mesh; causing a first robot to obtain a first physical polygon based on the first simulated polygon being selected; causing the first robot to position the first physical polygon on a first physical mesh; and causing a second robot to attach the first physical polygon to the first physical mesh, wherein the first simulated mesh is updated to geometrically correspond to at least a portion of the first physical mesh subsequent to the first physical polygon being attached to the first physical mesh.


2. The computer-implemented method of claim 1, further comprising: obtaining optical data related to the first physical polygon; and determining, based on the optical data, that a first portion of the first physical mesh is geometrically different than a first portion of the first simulated mesh.
3. The computer-implemented method of claim 2, wherein determining that the first physical mesh is geometrically different than the first portion of the first simulated mesh comprises determining that a position associated with a vertex of the first simulated polygon is different than a position associated with a corresponding vertex of the first physical polygon.
4. The computer-implemented method of claim 1, further comprising updating a first position of the first simulated polygon relative to the first simulated mesh to correspond to a second position of the first physical polygon relative to the first physical mesh.
5. The computer-implemented method of claim 4, further comprising, in response to updating a first position of the first simulated polygon, updating a third position of second simulated polygon relative to the first simulated mesh to cause the first simulated mesh to be watertight.
6. The computer-implemented method of claim 1, further comprising: generating a plurality of simulated meshes based on a position of a vertex of the first physical polygon; evaluating a cost function with respect to each simulated mesh included in the plurality of simulated meshes to generate a cost value for each simulated mesh; identifying a second simulated mesh included in the plurality of simulated meshes having a lower cost value than every other simulated mesh included in the plurality of simulated meshes; and replacing the first simulated mesh with the second simulated mesh.
7. The computer-implemented method of claim 6, further comprising: selecting a second simulated polygon that is included in the second simulated mesh; causing the first robot to obtain a second physical polygon based on the second simulated polygon being selected; causing the first robot to position the second physical polygon on the first physical mesh; and causing the second robot to attach the second physical polygon to the first physical mesh.
8. The computer-implemented method of claim 6, wherein the cost function includes a first term that penalizes any change in curvature identified in any of the simulated meshes included in the plurality of simulated meshes.
9. The computer-implemented method of claim 6, wherein the cost function includes a first term that penalizes a number of polygons included in any of the simulated meshes included in the plurality of simulated meshes that are different than a number of simulated polygons included in the first simulated mesh.
10. The computer-implemented method of claim 1, wherein causing the first robot to obtain the first physical polygon comprises causing the first robot to fabricate the first physical polygon based on the first simulated polygon.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claim(s) 1-5, 10, 12-16, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Luce et al. (US 20100204824 A1).
	As per 1, 12 and 23, Luce et al. teaches a computer-implemented method/medium/system for operating an assembly cell of robots to assemble a mesh (Fig. 2-3), the method comprising: 
selecting a first simulated polygon that is included in a first simulated mesh (Fig. 1, cutting element 110 of “design of the big” [0084]); 
causing a first robot to obtain a first physical polygon that corresponds to the first simulated polygon ([0056], [0059], [0087], “robot 222 may be used to manipulate a cutting element 110 carried by the cutter holding device 224”, “The robot 222 and cutter holding device 224 may be used to retrieve a cutting element 110 from a pre-loaded tray of cutting elements 110.”); 
causing the first robot to position the first physical polygon on a first physical mesh ([0056], [0087], “robot 232 may be used to … position the cutting element 110”), wherein at least a portion of the first physical mesh is similar to the first simulated mesh ([0056], [0059], [0087], “robot 232 may be used to substantially automatically dispense bonding material onto an interface between surfaces of the rotating cutting element 110 and adjacent surfaces of the body 102 that define the cutting element pocket 112”); and
causing a second robot to attach the first physical polygon to the first physical mesh ([0056], [0059], [0087], “robot 232 may be used to substantially automatically dispense bonding material onto an interface between surfaces of the rotating cutting element 110 and adjacent surfaces of the body 102 that define the cutting element pocket 112”).

As per 2 and 13, Luce et al. further comprising: 
obtaining optical data related to the first physical polygon ([0039], [0054], [0084]-[0085]); and 
determining, based on the optical data, that a first portion of the first physical mesh is geometrically different than a first portion of the first simulated mesh ([0084]-[0085]). 
As per 3 and 14, Luce et al. further comprising: wherein determining that the first physical mesh is geometrically different than the first portion of the first simulated mesh comprises determining that a position associated with a vertex of the first simulated polygon is different than a position associated with a corresponding vertex of the first physical polygon ([0084]-[0085]). 

As per Claim 4 and 15, Luce et al. teaches further comprising updating a position associated with a vertex of the first simulated polygon within the first simulated mesh based on a position associated with a corresponding vertex of the first physical polygon within the first physical mesh ([0084]-[0087], [0090]).
As per Claim 5 and 16, Luce et al. teaches further comprising updating a position associated with a second simulated polygon within the first simulated mesh to cause the first simulated mesh to be watertight ([0084]-[0087], [0090]).

As per Claim 10 and 21, Luce et al. teaches wherein causing the first robot to obtain the first physical polygon comprises causing the first robot to fabricate the first physical polygon based on the first simulated polygon ([0087], “The robot 222 and cutter holding device 224 may be used to retrieve a cutting element 110 from a pre-loaded tray of cutting elements 110.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 6-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Luce et al. (US 20100204824 A1) as applied to claim 1-5, 10, 12-16, 21, and 23 above, and further in view of Sherwin et al. (“Mesh generation in curvilinear domains using high-order elements” listed in IDS submitted on 02/16/2021).
As per Claim 6 and 17, Luce et al. fails to teach explicitly further comprising: generating a plurality of simulated meshes based on a position of a vertex of the first physical polygon; evaluating a cost function with respect to each simulated mesh included in the plurality of simulated meshes to generate a cost value for each simulated mesh; identifying a second simulated mesh included in the plurality of simulated meshes having a lower cost value than every other simulated mesh included in the plurality of simulated meshes; and replacing the first simulated mesh with the second simulated mesh.
Sherwin et al. teaches further comprising: 
generating a plurality of simulated meshes based on a position of a vertex of the first physical polygon (“hybrid meshing with prismatic elements” Fig. 2-3, Pg 209); 
evaluating a cost function with respect to each simulated mesh included in the plurality of simulated meshes to generate a cost value for each simulated mesh (section 3.1-3.2 “the cost function”); 
identifying a second simulated mesh included in the plurality of simulated meshes having a lower cost value than every other simulated mesh included in the plurality of simulated meshes (section 3.3, Fig. 5 “high-order mesh”); and 
replacing the first simulated mesh with the second simulated mesh (section 3.3, Fig. 5 “high-order mesh”).
Luce et al. and Sherwin et al. are analogous art because they are both related to a CAD system.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Sherwin et al. into Luce et al.’s invention to generate optimization of mesh generation (Sherwin et al.: PG 209).

As per Claim 7 and 18, Luce et al. teaches selecting a second simulated polygon … ([0084]-[0087], [0090]); 
causing the first robot to obtain a second physical polygon that corresponds to the second simulated polygon ([0084]-[0087], [0090]); 
causing the first robot to position the second physical polygon on the first physical mesh ([0084]-[0087], [0090]); and 
causing the second robot to attach the second physical polygon to the first physical mesh ([0084]-[0087], [0090]). 
Luce et al. fails to teach explicitly that is included in a second simulated mesh.
Sherwin et al. teaches that is included in a second simulated mesh section 3.3, Fig. 5 “high-order mesh”).

As per Claim 8 and 19, Luce et al. fails to teach explicitly wherein the cost function includes a first term that penalizes any change in curvature identified in any of the simulated meshes included in the plurality of simulated meshes.
Sherwin et al. teaches wherein the cost function includes a first term that penalizes any change in curvature identified in any of the simulated meshes included in the spectrum of simulated meshes (section 5, “curvature based refinement”).

Allowable Subject Matter
5.	Claims 9, 11, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yap et al. (“Virtual Reality Based Support System for Layout Planning and Programming of an Industrial Robotic Work Cell”) discloses a robotic Virtual Reality Based Support System. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/           Primary Examiner, Art Unit 2146